Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 3-5, 7-10, 12-16 are amended
	- claims 6 and 20 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 06/03/2022.

Response to Arguments

Regarding claims 1-20 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “However, Lai fails to disclose the RAR configuration information including the selection criterion defined in amended claim 1 (feature 1). In the embodiment of the present invention, the base station transmits the plurality of RARs including information indicating the same preamble identifier, and each of the plurality of terminals uses the RAR configuration information (i.e., selection criterion) to select its own RAR among the plurality of RARs.” on page 9, filed on 06/03/2022, with respect to Lai et al. (US 2019/0098667 A1, hereinafter “Lai’’), in view of Lee (US 2018/0049244 Al, hereinafter “Lee’’), have been fully considered but are moot, over the limitations of “the RAR configuration information including a selection criterion for selecting a first RAR for the first terminal among a plurality of RARs including information of same preamble sequence” and “receiving the first RAR including information of the first preamble sequence from the base station, receiving a second RAR including information of the first preamble sequence from the base station”. Said limitations are newly added to the amended Claims 1 and 10 and have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching from newly found reference Wang et al. US Pub 2018/0027595 (hereinafter “Wang”), in combination with previously applied reference Lai, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 5, 7, 8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. US Pub 2019/0098667 (hereinafter “Lai”), in view of Wang et al. US Pub 2018/0027595 (hereinafter “Wang”).
Regarding claim 1 (Currently Amended)
Lai discloses a random access method performed by a first terminal (e.g. “eMTC UE 301” in Fig. 3A) in a communication system (“FIG. 3A is a diagram illustrating one embodiment of a random access procedure between a plurality of eMTC UEs and network equipment” [0063]), the random access method comprising:
receiving, from a base station (i.e. “network equipment 303” in Fig. 3A), physical random access channel (PRACH) configuration information (“The PRACH time-frequency resource is configured by higher layers, e.g. broadcasted in a system information block (SIB).” [0046]) including information on random access (RA) resource(s) used for transmission and reception of RA preamble(s) and random access response (RAR) configuration information used for transmission and reception of RAR(s) (“transmit a physical random access channel (PRACH) preamble on a first time-frequency resource, monitor a second time-frequency resource for a first downlink (DL) grant scheduling a random access response (RAR) corresponding to the transmitted PRACH preamble on a third time-frequency resource, receive the RAR on the third time-frequency resource” [Abstract]);
the RAR configuration information including a selection criterion (e.g. “PRACH preamble”; “monitor a second time-frequency resource for a first downlink (DL) grant scheduling a random access response (RAR) corresponding to the transmitted PRACH preamble” [Abstract]) for selecting a first RAR for the first terminal among a plurality of RARs including information of same preamble sequence (“In response to receiving the preamble sequence 205, the network equipment 202 transmits a RAR 210 to the eMTC UE 201. In some embodiments, the network equipment 202 transmits an RAR 210 for each preamble sequence 205 it receives” [0095]);
transmitting a first RA preamble including a first preamble sequence (“The eMTC UE 201 transmits a preamble sequence 205 to the network equipment 202 as a first message in a time-frequency resource” [0094]; Figs. 2, 3A) to the base station (i.e. “network equipment 202”; and also Figs. 2, 3A) based on the information on the RA resource(s) (“The eMTC UE selects one of sixty-four (64) RACH preambles to transmit in a PRACH time-frequency resource.” [0046]);
Lai does not specifically teach receiving the first RAR  including information of the first preamble sequence from the base station; receiving a second RAR including information of the first preamble sequence from the base station; selecting the first RAR for the first terminal of the first and second RARs based on the selection criterion included in the RAR configuration information.
In an analogous art, Wang discloses receiving the first RAR including information of the first preamble sequence from the base station (”At step S410, the UE transmits a random access request to the network. As mentioned previously, the random access request contains a preamble, which may be, e.g., selected by the UE from available predefined preambles or assigned by the network, e.g., by eNB in LTE. At step S420, the UE receives two or more random access responses from the network. The two or more random access responses correspond to the preamble.” [0063-0064);
receiving a second RAR including information of the first preamble sequence from the base station (”At step S410, the UE transmits a random access request to the network. As mentioned previously, the random access request contains a preamble, which may be, e.g., selected by the UE from available predefined preambles or assigned by the network, e.g., by eNB in LTE. At step S420, the UE receives two or more random access responses from the network. The two or more random access responses correspond to the preamble.” [0063-0064). 
selecting the first RAR for the first terminal of the first and second RARs (i.e. “two or more RARs to multiple user terminals”) based on the selection criterion (i.e. “preamble” as indicated earlier by Lai) included in the RAR configuration information (“the network node transmits two or more RARs to multiple user terminals using a single preamble. In this way, each of the multiple user terminals using the same preamble can select one RAR (i.e. “first RAR”) from the multiple RARs (i.e. “of the first and second RARs”). Thereby, this can reduce random access collision possibility while improving the random access capacity.”[0012]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC), to include Wang’s method implemented in a user terminal for performing random access to a network node as well as to the associated user terminal, in order to reduce the random access collision possibility while improve the random access capacity (Wang [0060]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Wang’s method implemented in a user terminal for performing random access to a network node as well as to the associated user terminal into Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Lai, as modified by Wang, previously discloses the random access method according to claim 1, 
Lai further discloses wherein the information on RA resource(s) (e.g. PRACH) includes information indicating location(s) of resource(s) (i.e. time-frequency resource) used for transmission and reception of the RA preamble(s) and information indicating a preamble set composed of RA preamble sequences (“An eMTC UE initiates random-access by transmitting a preamble sequence to an eNB on the random access channel (RACH) (also referred to as Msg1) in a time-frequency resource. The PRACH time-frequency resource is configured by higher layers, e.g. broadcasted in a system information block (SIB). The eMTC UE selects one of sixty-four (64) RACH preambles to transmit in a PRACH time-frequency resource.” [0046]).

Regarding claim 3 (Currently Amended)
Lai, as modified by Wang, previously discloses the random access method according to claim 1, 
Lai further discloses wherein the RAR configuration information further includes information indicating a number of the plurality RARs (“As depicted, each Msg2 410a-d includes at least a first RAR and a second RAR for the at least two eMTC UEs 115 transmitting on each PRACH resource set. In some embodiments, each RAR includes an RAR 210 including a frequency index 430, as depicted in FIG. 4B.” [0111]).

Regarding claim 5 (Currently Amended)
Lai, as modified by Wang, previously discloses the random access method according to claim 1, 
Wang further discloses wherein the first RAR selected from among the plurality of RARs including information of the first preamble sequence (“At step S240, the network node 202 transmits to the UE 201 two or more RARs corresponding to the preamble via the PDSCH payload.” [0051]) for identifying the first RA preamble transmitted by the first terminal is indicated by the RAR configuration information (“As shown in FIG. 2, the method 200 begins with step S210, in which the UE 201 transmits a random access request (e.g., MSG1 as shown in FIG. 1) to the network node 202. The random access request contains a preamble, which is, e.g., selected by the UE 201 from available predefined preambles, or assigned by the network node 202.” [0048]).

Regarding claim 7 (Currently Amended)
Lai, as modified by Wang, previously discloses the random access method according to claim 1, 
Lai further discloses wherein the plurality of RARs are identified by a random access-radio network temporary identifier (RA-RNTI) identical to a first RA-RNTI generated based on a location of a time-frequency resource in which the first RA preamble used by the first terminal is transmitted (“The RAR 210 is sent in the PDSCH scheduled by an M-PDCCH with CRC scrambled by the RA-RNTI. Multiple RARs (corresponding to multiple received PRACH preambles) may be transmitted in the same PDSCH.” [0095]).

Regarding claim 8 (Currently Amended)
Lai, as modified by Wang, previously discloses the random access method according to claim 1, 
Lai further discloses wherein each of the plurality of RARs further includes resource allocation information for an RA MSG #3 (“In response to the Msg2 310, each of the eMTC UEs 301-302 identifies a resource allocation for the respective eMTC UE's Msg3 transmission” [0103]).

Regarding claim 10 (Currently Amended)
Lai discloses a random access method performed by a base station (i.e. “network equipment 303” in Fig. 3A) in a communication system (“FIG. 3A is a diagram illustrating one embodiment of a random access procedure between a plurality of eMTC UEs and network equipment” [0063]), the random access method comprising: 
transmitting, to a first terminal (e.g. “eMTC UE 301” in Fig. 3A), physical random access channel (PRACH) configuration information (“The PRACH time-frequency resource is configured by higher layers, e.g. broadcasted in a system information block (SIB).” [0046]) including information on random access (RA) resource(s) used for transmission and reception of RA preamble(s) and random access response (RAR) configuration information used for transmission and reception of RAR(s) (“transmit a physical random access channel (PRACH) preamble on a first time-frequency resource, monitor a second time-frequency resource for a first downlink (DL) grant scheduling a random access response (RAR) corresponding to the transmitted PRACH preamble on a third time-frequency resource, receive the RAR on the third time-frequency resource” [Abstract]); 
the RAR configuration information including a selection criterion (e.g. “PRACH preamble”; “monitor a second time-frequency resource for a first downlink (DL) grant scheduling a random access response (RAR) corresponding to the transmitted PRACH preamble” [Abstract]) for selecting a first RAR for the first terminal among a plurality of RARs including information of same preamble sequence (“In response to receiving the preamble sequence 205, the network equipment 202 transmits a RAR 210 to the eMTC UE 201. In some embodiments, the network equipment 202 transmits an RAR 210 for each preamble sequence 205 it receives” [0095]);
detecting a first RA preamble (i.e. “Msg 1 305a” in Fig. 3A; [0101]) including a first preamble sequence (“The eMTC UE 201 transmits a preamble sequence 205 to the network equipment 202 as a first message in a time-frequency resource” [0094]; Figs. 2, 3A) transmitted from first terminal (i.e. “eMTC UE 301” in Fig. 3A) by performing a monitoring operation in an RA resource indicated by the information on the RA resource(s) (“monitor a second time-frequency resource for a first downlink (DL) grant scheduling a random access response (RAR) corresponding to the transmitted PRACH preamble on a third time-frequency resource” [Abstract]); 
detecting a second RA preamble (i.e. “Msg 1 305b” in Fig. 3A; [0101]) including the first preamble sequence (“The eMTC UE 201 transmits a preamble sequence 205 to the network equipment 202 as a first message in a time-frequency resource” [0094]; Figs. 2, 3A) transmitted from a second terminal (i.e. “eMTC UE 302” in Fig. 3A) by performing the monitoring operation in the RA resource (“As the eMTC UEs 301-302 sent their Msg1 at the same time and frequency position, the Msg2 to eMTC UEs 301-302 may be transmitted in the same PDSCH. The network equipment 303 schedules one data unit that contains an RAR for each of eMTC UE 301 and eMTC UE 302.” [0102]);
generating a first RAR (e.g. “Msg2 310” sent to eMTC UE 301 (i.e. “first terminal”) in Fig. 3A) including information of the first preamble sequence and a second RAR (e.g. “Msg2 310” sent to eMTC UE 302 (i.e. second terminal) in Fig. 3A) including information of the first preamble sequence (“In response to receiving the preamble sequence 205, the network equipment 202 transmits a RAR 210 to the eMTC UE 201. In some embodiments, the network equipment 202 transmits an RAR 210 for each preamble sequence 205 it receives. Thus, if two or more eMTC UEs 201 transmit the same preamble sequence 205, the network equipment 202 may reply with a single RAR 210. The RAR 210 is sent in the PDSCH scheduled by an M-PDCCH with CRC scrambled by the RA-RNTI. Multiple RARs (corresponding to multiple received PRACH preambles) may be transmitted in the same PDSCH. The RAR 210 may include an uplink grant, a temporary cell-RNTI (TC-RNTI), and a timing advance value (to compensate for round-trip delay caused by distance between the eMTC UE 201 and the network equipment 202). The RAR 210, in one embodiment, also includes a time-frequency resource index used to alleviate congestion during random access of eMTC UEs 201.” [0095]); and
transmitting the first and second RARs (“In response to the Msg1 305a-b, the network equipment 303 sends a second message (Msg2) 310 to both the eMTC UE 301 and the eMTC UE 302. The network equipment 303 transmits the Msg2 310 on PDSCH and the corresponding DL grant on M-PDCCH. As the eMTC UEs 301-302 sent their Msg1 at the same time and frequency position, the Msg2 to eMTC UEs 301-302 may be transmitted in the same PDSCH.” [0102]; Fig. 3A).
In an analogous art, Wang also discloses transmitting the first and second RARs (“the network node transmits two or more RARs to multiple user terminals using a single preamble. In this way, each of the multiple user terminals using the same preamble can select one RAR (i.e. “first RAR”) from the multiple RARs (i.e. “of the first and second RARs”). Thereby, this can reduce random access collision possibility while improving the random access capacity.”[0012])
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC), to include Wang’s method implemented in a user terminal for performing random access to a network node as well as to the associated user terminal, in order to reduce the random access collision possibility while improve the random access capacity (Wang [0060]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Wang’s method implemented in a user terminal for performing random access to a network node as well as to the associated user terminal into Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11
The random access method according to claim 10, wherein the information on RA resource(s) includes information indicating location(s) of resource(s) used for transmission and reception of RA preamble(s) and information indicating a preamble set composed of RA preamble sequences.
The scope and subject matter of method claim 11 is similar to the scope and subject matter as claimed in method claim 2. Therefore method claim 11 corresponds to method claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 12 (Currently Amended)
The random access method according to claim 10, wherein the RAR configuration information further includes information indicating a number of the first and second RARs.
The scope and subject matter of method claim 12 is similar to the scope and subject matter as claimed in method claim 3. Therefore method claim 12 corresponds to method claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 14 (Currently Amended)
Lai, as modified by Wang, previously discloses the random access method according to claim 10, 
Lai further discloses wherein each of the first and second RARs further includes resource allocation information for RA MSG #3 (“In response to the Msg2 310, each of the eMTC UEs 301-302 identifies a resource allocation for the respective eMTC UE's Msg3 transmission” [0103]) and the resource allocation information included in the first and second RARs indicate different time-frequency resources (see Fig. 4A for different time-frequency PRACH resource sets).

Claims 4, 9, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, in view of Wang, and further in view of Lee US Pub 2018/0049244 (hereinafter “Lee”). 
Regarding claim 4 (Currently Amended)
Lai, as modified by Wang, previously discloses the random access method according to claim 1, 
Lai further discloses wherein the selection criterion includes at least one of RAR group configuration information (“Multiple RARs (corresponding to multiple received PRACH preambles) may be transmitted in the same PDSCH.” [0095]), RAR group indication information (“The RAR 210 may include an uplink grant, a temporary cell-RNTI (TC-RNTI), and a timing advance value (to compensate for round-trip delay caused by distance between the eMTC UE 201 and the network equipment 202).” [0095]), RAR transmission pattern information expressed in a time domain (“The RAR 210, in one embodiment, also includes a time-frequency resource index used to alleviate congestion during random access of eMTC UEs 201.” [0095]), information on a number of RARs (“the network equipment 202 transmits an RAR 210 for each preamble sequence 205 it receives” [0095]), RAR sequence number information (“In response to receiving the preamble sequence 205, the network equipment 202 transmits a RAR 210 to the eMTC UE 201.” [0095]), 
Lai and Wang do not specifically teach configuration information of response data unit(s) included in an RAR, and information indicating a response data unit to be selected when a plurality of response data units are included in an RAR.
In an analogous art, Lee discloses configuration information of response data unit(s) included in an RAR, and information indicating a response data unit to be selected when a plurality of response data units are included in an RAR (“Also, the RA preamble may further include an indicator indicating the size of the data unit to be transmitted by the terminal (for example, the size of the data unit stored in the transmission buffer of the terminal). The data unit to be transmitted by the terminal (for example, the data unit stored in the transmission buffer of the terminal) may be referred to as an ‘uplink data unit’. Alternatively, a preamble sequence indicating the size of the uplink data unit between the terminal and the base station may be set in advance. For example, a preamble sequence #1 may indicate that the size of the uplink data unit is 1 RB, a preamble sequence #2 may indicate that the size of the uplink data unit is 2 RBs, and a preamble sequence #3 may indicate that the size of the uplink data unit is 3 RBs. Accordingly, the RA preamble may be set based on the preamble sequence indicating the size of the uplink data unit.” [0202]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC), as modified by Wang, to include Lee’s method of transmitting and receiving data units based on a RA procedure, in order to enhance performance of the overall communication system (Lee [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lee’s method of transmitting and receiving data units based on a RA procedure into Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9 (Currently Amended)
Lai, as modified by Wang, previously discloses the random access method according to claim 1, 
Lai and Wang do not specifically teach wherein when the first RAR selected by the first terminal is composed of a plurality of response data units each of which includes information of the first preamble sequence and resource allocation information for an RA MSG #3, a response data unit indicated by the RAR configuration information is selected, or one response data unit is randomly selected among the plurality of response data units or response data units indicated by the RAR configuration information.
In an analogous art, Lee discloses wherein when the first RAR selected by the first terminal is composed of a plurality of response data units (“The RA response may include information indicating the resource allocated for transmitting the uplink data unit.” [0024]) each of which includes information of the first preamble sequence (“The base station may receive the RA preamble from the terminal, and identify that the scheduling for uplink transmission of the data unit is requested based on the received RA preamble. Also, the base station may obtain the indicator indicating the size of the uplink data unit included in the RA preamble (or the preset preamble sequence) or the indicator indicating the size of the uplink data unit included in the separate message, and identify the size of the uplink data unit based on the obtained indicator (or preamble sequence).” [0206]) and resource allocation information for an RA MSG #3, a response data unit indicated by the RAR configuration information is selected (“The time and frequency resource allocated for transmitting the uplink data unit may be set based on the indicator (or preamble sequence) indicating the size of the uplink data unit received from the terminal.” [0207]), or one response data unit is randomly selected among the plurality of response data units or response data units indicated by the RAR configuration information (“If the indicator indicating the size of the uplink data unit is not included in the RA preamble, the terminal may transmit a message including the indicator indicating the size of the uplink data unit after transmission of the RA preamble.” [0204]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC), as modified by Wang, to include Lee’s method of transmitting and receiving data units based on a RA procedure, in order to enhance performance of the overall communication system (Lee [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lee’s method of transmitting and receiving data units based on a RA procedure into Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13 (Currently Amended)
The random access method according to claim 10, wherein the selection criterion includes at least one of RAR group configuration information, RAR group indication information, RAR transmission pattern information expressed in a time domain, information on a number of RARs, RAR sequence number information, configuration information of response data unit(s) included in an RAR, and information indicating a response data unit to be selected when a plurality of response data units are included in an RAR.
The scope and subject matter of method claim 13 is similar to the scope and subject matter as claimed in method claim 4. Therefore method claim 13 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 15 (Currently Amended)
Lai, as modified by Wang, previously discloses the random access method according to claim 10, 
Lai further discloses wherein at least one of the first and second RARs (“Multiple RARs (corresponding to multiple received PRACH preambles) may be transmitted in the same PDSCH.” [0095]), includes resource allocation information for RA MSG #3 (“In response to the Msg2 310, each of the eMTC UEs 301-302 identifies a resource allocation for the respective eMTC UE's Msg3 transmission” [0103]).
the first and second RARs include a plurality of response data units (“The network equipment 303 schedules one data unit that contains an RAR for each of eMTC UE 301 and eMTC UE 302.” [0102]), each of the plurality of response data units includes resource allocation information for RA MSG #3 (“Each RAR 210 includes resource allocation for the respective eMTC UE's Msg3 315 transmission.” [0102]
and information of the first preamble sequence (“Thus, if two or more eMTC UEs 201 transmit the same preamble sequence 205, the network equipment 202 may reply with a single RAR 210. The RAR 210 is sent in the PDSCH scheduled by an M-PDCCH with CRC scrambled by the RA-RNTI. Multiple RARs (corresponding to multiple received PRACH preambles) may be transmitted in the same PDSCH. The RAR 210 may include an uplink grant, a temporary cell-RNTI (TC-RNTI), and a timing advance value (to compensate for round-trip delay caused by distance between the eMTC UE 201 and the network equipment 202).” [0095]), 
Lai and Wang do not specifically teach the resource allocation information included in the plurality of response data units indicate different time-frequency resources.
In an analogous art, Lee discloses the resource allocation information included in the plurality of response data units indicate different time-frequency resources (“The uplink grant information may include a time and frequency resource allocated for transmitting the uplink data unit” [0207]; “The terminal may generate a data unit based on a predetermined data unit size or the size of the time and frequency resource indicated by the RA response.” [0209]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC), as modified by Wang, to include Lee’s method of transmitting and receiving data units based on a RA procedure, in order to enhance performance of the overall communication system (Lee [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lee’s method of transmitting and receiving data units based on a RA procedure into Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16 (Currently Amended)
Lai discloses a random access method performed by a base station (i.e. “network equipment 303” in Fig. 3A) in a communication system (“FIG. 3A is a diagram illustrating one embodiment of a random access procedure between a plurality of eMTC UEs and network equipment” [0063]), the random access method comprising:
transmitting physical random access channel (PRACH) configuration information shared by a plurality of terminals (e.g. “eMTC UE 301, 302” in Fig. 3A) performing a contention-free random access procedure (“Here, the eMTC UE 301 transmits a first message (Msg1) 305a while the eMTC UE 302 also transmits a Msg1 305b roughly around the same time. For example, the eMTC UEs 301-302 may transmit the PRACH during the same subframe.” [0101]);
performing a monitoring operation for receiving a random access (RA) preamble of each of the plurality of terminals indicated by the PRACH configuration information (“The network equipment 303 schedules one data unit that contains an RAR for each of eMTC UE 301 and eMTC UE 302.” [0102]);
generating different random access responses (RARs) for the plurality of terminals even when one or more RA preambles of one or more terminals among the plurality of terminals are detected (“Each RAR 210 includes resource allocation for the respective eMTC UE's Msg3 315 transmission.” [0102]); and remaining RA preambles of remaining terminals among the plurality of terminals are not detected in the radio resource (“Thereafter, when the terminal receives the RAR from the base station and transmits the Msg3 by the HARQ scheme, the terminal receives the Contention Resolution which is the response from the base station to complete the random access process. In this case, when the RAR is not received by the terminal or fail of the Msg3 HARQ transmission occurs or the Contention Resolution is not received by the terminal, the terminal reattempts the random access by performing the preamble transmission process in the same PRACH resource again. When the number of preamble transmission is more than the maximum number of preamble transmission determined from the base station during this process, the terminal determines that the selected coverage level is not appropriate to a current channel state, and changes the selected coverage level to the coverage level having a channel state lower by one step than the current channel state, and selects the preamble in the corresponding PRACH resource again to perform the random access procedure.” [0146]; Fig. 10); and
transmitting the different RARs to the plurality of terminals including the one or more terminals (“In response to the Msg1 305a-b, the network equipment 303 sends a second message (Msg2) 310 to both the eMTC UE 301 and the eMTC UE 302. The network equipment 303 transmits the Msg2 310 on PDSCH and the corresponding DL grant on M-PDCCH. As the eMTC UEs 301-302 sent their Msg1 at the same time and frequency position, the Msg2 to eMTC UEs 301-302 may be transmitted in the same PDSCH.” [0102]) and the remaining terminals (“when the RAR is not received by the terminal or fail of the Msg3 HARQ transmission occurs or the Contention Resolution is not received by the terminal, the terminal reattempts the random access by performing the preamble transmission process in the same PRACH resource again… and selects the preamble in the corresponding PRACH resource again to perform the random access procedure.” [0146]; Fig. 10).
	Lai and Wang do not specifically teach radio resource.
	In an analogous art, Lee discloses a random access (RA) preamble in a radio resource (“the terminal operating in a radio resource control (RRC) inactive state among a RRC idle state, the RRC inactive state, and a RRC connected state, may comprise transmitting a random access (RA) preamble to a base station when an uplink data unit to be transmitted exists in the terminal; receiving a RA response from the base station in response to the RA preamble; and transmitting a message including the uplink data unit to the base station through a resource indicated by the RA response.” [0006]) indicated by the PRACH configuration (“the base station may transmit system information including information (e.g., PRACH resource information) on a resource allocated for transmission of a RA preamble, information on a resource allocated for transmission of a RA response, information on a fixed preamble sequence set for each terminal, and so on.” [0107]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC), as modified by Wang, to include Lee’s method of transmitting and receiving data units based on a RA procedure, in order to enhance performance of the overall communication system (Lee [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lee’s method of transmitting and receiving data units based on a RA procedure into Lai’s method for alleviating congestion during random access of user equipments (UEs) using enhanced machine-type communications (eMTC) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17
Lai, as modified by Wang, and Lee, previously discloses the random access method according to claim 16, 
Lai further discloses in Fig. 4A wherein the PRACH configuration information includes information indicating a PRACH used by the plurality of terminals (“FIG. 4A is another diagram illustrating a random access procedure 400 between a plurality of eMTC UEs 115 (not shown) and network equipment 110 (not shown). FIG. 4A depicts the random access procedure 400 on a time-frequency plot. Assume there is one M-PDCCH for RAR corresponding to each PRACH resource set. An eMTC UE 115 can determine the M-PDCCH for RAR based on the PRACH resource used for Msg1 transmission. Here four PRACH resource sets are defined, each PRACH resource set associated with a coverage enhancement (CE level).” [0109]) and information indicating an RA preamble sequence used by the plurality of terminals (“Based on its RSRP measurement, each eMTC UE 115 determines its CE level and, consequently, selects one of the four PRACH resource sets to use corresponding to its CE level. Within this PRACH resource set, the eMTC UE 115 selects one preamble.” [0110]).

Regarding claim 18
Lai, as modified by Wang, and Lee, previously discloses the random access method according to claim 16, 
Lai further discloses wherein a plurality of RA preambles generated by the plurality of terminals have a same RA preamble sequence indicated by the PRACH configuration information, and the plurality of RA preambles are transmitted through a same PRACH indicated by the PRACH configuration information (“In response to receiving the preamble sequence 205, the network equipment 202 transmits a RAR 210 to the eMTC UE 201. In some embodiments, the network equipment 202 transmits an RAR 210 for each preamble sequence 205 it receives. Thus, if two or more eMTC UEs 201 transmit the same preamble sequence 205, the network equipment 202 may reply with a single RAR 210.” [0095]).

Regarding claim 19
Lai, as modified by Wang, and Lee, previously discloses the random access method according to claim 16, 
Lai further discloses wherein information indicating the plurality of terminals (e.g. “eMTC UE 115” in Fig. 1) sharing the PRACH configuration information is transmitted from the base station (i.e. “network equipment 110” in Fig. 1) to the plurality of terminals (“After the network equipment 110 receives a Msg1 405a-d from each eMTC UE 115, the network equipment 110 knows the CE level corresponding to each eMTC UE 115 and will send Msg2 410a-d to the eMTC UEs 115 according to the same CE level. As depicted, each Msg2 410a-d includes at least a first RAR and a second RAR for the at least two eMTC UEs 115 transmitting on each PRACH resource set.” [0111]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464